Citation Nr: 0324069	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left pterygium.

4.  Entitlement to service connection for carotid artery 
stenosis, to include as due to hypercholesterolemia.

5.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active duty training from June to September 
1950, and active service from July 1954 to June 1958 and from 
July 1959 to June 1966.  Following a two-year break in 
service, he had inactive duty for training service in the Air 
National Guard, with periods of active duty, to include an 
active duty tour from February to April 1991.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. 

Although the veteran had not submitted a claim for 
entitlement to service connection for decreased vision, the 
July 2001 RO rating decision denied service connection for 
that disorder.  A notice of disagreement was not submitted 
with regard to this issue.  Nevertheless, this issue was 
included in a supplemental statement of the case dated in 
July 2001.  The veteran did not include the issue of service 
connection for decreased vision in his July 2001 Substantive 
Appeal, nor did he address it at the March 2003 hearing.  
Accordingly, this issue is not before the Board.

Additionally, the Board notes that the veteran initiated 
appellate review with regard to the issues of entitlement to 
service connection for vertigo and a skin disorder in October 
2000.  However, he did not perfect his appeal as to these 
issues and specifically withdrew these matters from appellate 
review by written correspondence received in July 2001.


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss that is 
related to his military service.

2.  The veteran currently has tinnitus that is related to his 
military service.

3.  A current left eye pterygium is not related to the 
veteran's active military duty.

4.  Carotid artery stenosis was not shown during active duty 
military service, and there is no credible medical evidence 
that this disorder is related thereto.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2002).

2.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  A left pterygium was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  Carotid artery stenosis, to include as due to 
hypercholesterolemia, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In May 2000 letters, the RO advised the veteran of evidence 
needed to substantiate his claims.  In June, the National 
Personnel Records Center advised the RO that the veteran's 
service medical records had not been retired there.  In July, 
the veteran met with RO personnel who explained in detail 
shortcomings in his claims.  Later that month, the RO advised 
the veteran that his service medical records had been 
requested and asked him to submit any he had.  He did not 
submit any of his service medical records and, in an August 
2000 decision, the RO denied service connection for, inter 
alia, pterygium, enlarged prostate, and hearing loss.  In 
March 2001, the RO advised the veteran of the provisions of 
VCAA, the evidence still needed to substantiate his claims, 
the evidence of record, and the evidence VA would obtain.  
The veteran is a doctor and has custody of his service 
medical records and in July 2001, submitted those he believed 
relevant to his claims.  A July 2001 RO decision granted 
service connection for right pterygium and denied service 
connection for, inter alia, tinnitus and carotid artery 
stenosis.  A May 2002 supplemental statement of the case set 
out the applicable law and the rationale for continued denial 
of claims.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  As noted above, the veteran has submitted 
service medical records with regard to his claims on appeal.  
The veteran has provided authorizations, and his private 
medical records were obtained.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had been 
received.  There is no information, from the veteran or 
otherwise in the claims file, that suggests the location of 
additional relevant evidence.  The Board is unaware of any 
such evidence, and finds that all available relevant evidence 
has been obtained and is of record.  Since there is no 
relevant evidence not of record, it is not possible for VA to 
notify the veteran of additional evidence he should obtain 
and evidence VA would obtain, and any failure to provide such 
a pro forma notice could not constitute more than harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of cardiovascular disease and sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).


Bilateral Hearing Loss and Tinnitus

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

The veteran's hearing was normal for VA purposes at his April 
1966 separation examination.

Audiometric testing, at a May 1990 flight status examination, 
showed hearing thresholds, in decibels, at the following 
levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
0
10
20
LEFT
10
0
10
30
20

January 1999 audiometric testing at a private facility showed 
hearing thresholds at 3000 Hertz of 30 decibels on the right 
and 35 on the left.  At 4000 Hertz, hearing thresholds were 
25 on the right and 45 on the left.

At a May 2000 VA audiologic examination, the veteran 
complained of hearing loss and tinnitus, and audiometric 
testing showed hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
0
15
30
LEFT
15
10
15
45
50

Speech discrimination scores, using the Maryland CNC test, 
were 100 percent bilaterally.  The assessment was mild to 
moderate sensorineural hearing loss in the right ear, and 
moderate to moderately-severe sensorineural hearing loss in 
the left.

In an October 2000 statement, D. Parsons, M.D., reported that 
he had reviewed the veteran's audiograms and noted high 
frequency sensorineural hearing loss.  Dr. Parsons said that 
the veteran had approximately 5000 flying hours, and opined 
that some part of his hearing loss was due to noise exposure 
in aircraft.

In an October 2000 record, J. Farmer, Jr., M.D., noted that 
review of the veteran's earlier audiometric tests showed the 
onset of bilateral, high-frequency hearing loss, worse on the 
left, in the 1980's.  Audiometric testing earlier that month 
confirmed the hearing loss.  The impression was bilateral 
sensory hearing loss, secondary to excessive noise exposure 
in the Air Force.

At a May 2001 VA audiologic examination, the veteran claimed 
more than 5000 flying hours and unprotected noise exposure.  
Audiometric testing showed hearing thresholds, in decibels, 
at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
10
30
40
LEFT
20
15
20
50
55

Speech discrimination scores, using the Maryland CNC test, 
were 96 percent on the right and 92 percent on the left.  The 
assessment was mild to moderate high-frequency sensorineural 
hearing loss on the right and moderate to severe 
high-frequency sensorineural hearing loss on the left.  The 
examiner said the veteran reported exposure to aircraft 
engine noise in service, but no other noise exposure, and 
opined that the "noise while in the service could have 
contributed to [the veteran's] hearing loss."

In September 2001 and January 2003 statements, Dr. Farmer 
noted that the veteran had 3000 flying hours, and again 
asserted that his hearing loss was due to exposure to 
aircraft engine noise.  Dr. Farmer opined that the veteran's 
chronic and slowly progressive tinnitus and hearing loss 
"are due to his many hours of aircraft engine noise exposure 
and acoustic trauma during his 37 years of active duty and 
reserve service in the United States Air Force."

In this case, the service medical records submitted by the 
veteran do not show hearing loss, as defined by 38 C.F.R. 
§ 3.385, at any time during active duty service or, for that 
matter, at any time before his retirement in April 1992.  In 
fact, the earliest evidence of hearing loss appears in 1998.  
However, although hearing loss, as defined by 38 C.F.R. 
§ 3.385, is not shown in service or at separation therefrom, 
service connection for it can be established if medical 
evidence shows that it is actually due to incidents of 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Documentary evidence of record shows that the veteran had 
2664.2 hours in various aircraft, without noise exposure 
subsequent to military retirement.  The medical evidence of 
record has related his current bilateral hearing loss and 
tinnitus to exposure to aircraft engine noise.  Accordingly, 
service connection for bilateral hearing loss and tinnitus is 
warranted.

Left Pterygium

In a February 2000 letter, the veteran stated that he 
developed a pterygium on his right eye in service, underwent 
two surgical procedures for its removal in 1957, and it 
recurred.  In a May 2000 letter, he said a pterygium was 
removed from his right eye in 1957.  Thereafter, in an 
October 2000 letter, the veteran stated that he had pterygii 
on both eyes in service, and one was excised on November 21, 
1957, and the other in 1958.  However, in a document received 
in October 2001 entitled, "Issue #1:  Service Connected 
Pterygii, Left and Right Eyes," the veteran indicated that 
the pterygii were excised in November and December 1957.

The service medical records indicate that the veteran 
underwent excision of a right pterygium in November 1957.  
His service separation examination dated in April 1966 found 
a right eye pterygium, with a 1 millimeter encroachment on 
limbus.  It was noted that there was no change since 1958.  
Based on this evidence, service connection for a right 
pterygium was granted in July 2001.

Subsequent to active duty discharge in 1966, service medical 
records while the veteran was on inactive duty for training 
in January 1968, February 1969, January 1970, and April 1977 
indicated a left eye pterygium, 1 millimeter, with "no 
change since 1958," and no evidence of a right pterygium on 
examination.  There is no evidence of record of surgery for a 
right pterygium between 1966 and 1968.  Thereafter, a private 
medical record from G. Cousar, M.D. dated in April 1985, 
reports a left binasal pterygium, of 1 millimeter.

With regard to the above evidence, the Board notes that the 
veteran's service medical records while on active military 
duty are negative for any evidence of a left pterygium.  The 
findings of a left pterygium in 1968, 1969, 1970, 1977, and 
1985 were during periods of inactive duty for training.  As 
noted above, service connection is granted for disability 
resulting from injury or disease incurred in or aggravated by 
"active military, naval, or air service."  38 U.S.C.A. 
§§ 1110, 1131.  The term "active military, naval, or air 
service" includes any period of inactive duty for training 
during which the veteran is disabled from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2002).  In this case, as the veteran is not claiming 
entitlement to service connection for an injury, but rather a 
disability.  Accordingly, service connection for a left 
pterygium, is not warranted based on findings during the 
veteran's inactive duty for training periods.  

Additionally, the Board notes that aforementioned service 
medical records during the veteran's inactive duty for 
training reported a history of a left pterygium that had not 
changed "since 1958."  Nevertheless, there is no 
documentary evidence of record of a left pterygium in 1958 or 
subsequent thereto, until 1968.  Accordingly, the Board does 
not find the history of a left pterygium since 1958 in these 
documents to be credible.  See Godfrey v. Brown, 7 Vet. App. 
398, 407 (1995) (Social Security Administration determination 
"cannot be presumed to be credible when on its face it 
conflicts with the lack of substantiation for it in the very 
medical evidence on which it is expressly premised.").

A service medical record dated in June 1987, while the 
veteran was serving on active military duty, reports a left 
pterygium of 1 millimeter.  However, as a left pterygium was 
previously reported in inactive military records, it is shown 
to pre-exist this period of active duty.  Additionally, it is 
not shown to have been aggravated by this period of service.  
A service medical record dated in May 1990, found no evidence 
of a left pterygium.   

Statements from Dr. Cousar dated in 1999, 2000, and 2000 
report findings of bilateral pterygii.  Dr. Cousar reports a 
history as related by the veteran of exposure to direct 
sunlight and sandstorms while serving in Libya between 1955 
and 1957.  The veteran reported that he developed bilateral 
pterygii in service that were excised.  Dr. Cousar opined 
that "the initial problem had its onset during the period 
1954 through 1958 while serving in the United States Air 
Force."  

A VA examination conducted in May 2000, reported a history of 
pterygium in both eyes, with surgery on the right eye.  
Recurrent, bilateral pterygium were diagnosed at a VA 
examination dated in April 2001, and noted as not 
significant.  It was noted that the examiner did not have the 
claims file for review, but a history from the veteran 
indicated service in Libya during the 1950s, with bilateral 
pterygium developing and subsequent surgical removal.  The VA 
examiner opined that the pterygium "could have been the 
result of his exposure to the sun as part of his deployment 
in Libya." 


As noted above, a determination that conflicts with the lack 
of substantiation for it is not deemed to be credible.  
Godfrey, 7 Vet. App. at 407.  The opinions of Dr. Cousar and 
the VA examiner in 2001, were based on a history as related 
by the veteran.  However, there is no medical evidence to 
verify the existence of bilateral pterygium during the 
veteran's period of active military duty from 1954 to 1958.  
As there is no evidence of left eye pterygium during the 
veteran's period of active military duty prior to 1966; no 
evidence that the period of active duty in May 31, 1987 to 
June 9, 1987, aggravated the veteran's pre-existing left 
pterygium; and no credible evidence that relates the 
veteran's current left pterygium to a period of active 
military duty, service connection for a left pterygium is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a left pterygium, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Carotid Artery Stenosis

The veteran contends that service connection for carotid 
artery stenosis is warranted as it is the result of elevated 
cholesterol indications while serving on active military 
duty.  

Service medical records for inactive duty for training show 
elevated cholesterol readings in 1981, 1982, 1985, 1987, 
1988, 1989, and 1990.  Elevated cholesterol readings were 
shown on active military duty in 1989 and 1991.  

A May 1999 record by B. Hollis, M.D., noted that recent 
carotid ultrasound revealed approximately 50 percent stenosis 
of carotid arteries, bilaterally.  Thereafter, in an August 
2000 statement, P. Maurides, M.D., stated he reviewed service 
medical records from the veteran that showed cholesterol at 
178 in 1980 and at 222 in October 1991.  He said that the 
veteran had atherosclerosis that caused stenosis in carotid 
arteries, bilaterally, and that a 1999 computerized 
tomography scan showed lacunar infarctions in basal ganglia 
bilaterally, all due to hypercholesterolemia that began while 
the veteran was in service.

An October 2000 cerebrovascular evaluation by a private 
facility showed stenosis less than 50 percent of the internal 
carotid arteries, bilaterally, worse on the right, and 
moderate plaquing of the bulb of the internal carotid 
arteries, bilaterally.

In an October 2000 letter, the veteran reported that his 
hypercholesterolemia, detected in April 1987, was first 
addressed with diet and exercise.  When that failed, 
medication was prescribed.  He noted that he currently took a 
statin to lower his cholesterol.  VA tests conducted in May 
2000 showed cholesterol at 184.

In a September 2001 statement, Dr. Maurides opined that the 
veteran's carotid artery stenosis "occurred as a direct 
result of his elevated cholesterol over the period of years 
from 1954 to 1992. . . ."  However, this opinion is not 
credible as elevated cholesterol was not shown during the 
veteran's periods of active duty from 1954 to 1958, and from 
1959 to 1966.  See Godfrey, 7 Vet. App. at 407.  

The veteran submitted treatise evidence with regard to this 
claim.  The articles indicate the risk factors for heart 
disease and the efficacy of drug therapy to stabilize or 
reverse atherosclerosis.  As a general rule, generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to satisfy the nexus element 
for an award of service connection.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Sacks v. West, 11 Vet. App. 314 (1998).

The medical evidence of record does not show that the veteran 
had carotid artery stenosis at any time during his active 
duty military service prior to 1966, or to a compensable 
degree during the one year period subsequent to active duty 
discharge in 1966.  Additionally, there is no credible 
evidence of record that relates the veteran's current carotid 
artery stenosis to any period of active military duty, or to 
any incident therein.  


The Board considered the doctrine of reasonable doubt with 
regard to the issue of entitlement to service connection for 
carotid artery stenosis but as the preponderance of the 
evidence is against this claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.  Service connection for a left pterygium and for 
carotid artery stenosis, is denied.


REMAND

Under the VCAA, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorders and service 
based on all possible evidence.  38 U.S.C.A. § 5103A.  With 
regard to the veteran's claim for entitlement to service 
connection for benign prostatic hypertrophy, the Board finds 
that a complete VA medical examination, to include an opinion 
as to whether there is a nexus between the claimed disorder 
and service based on all possible evidence, is necessary.  
38 U.S.C.A. § 5103A.  

A September 2000 statement, D. Rice, M.D., indicated that he 
had treated the veteran for several years for intermittent 
prostatitis and voiding dysfunction due to an enlarged 
prostate.  He listed the veteran's urologic symptoms 
including urinary retention, recurrent gross hematuria, 
genitourinary infections, and nocturia, and said:

As the Veteran's Administration is well 
aware, these types of symptoms, problems 
with the prostate, and other illnesses 
are related to exposure to Agent Orange.  
[The veteran] was exposed to Agent Orange 
during Vietnam during the 60's during his 
service flying an aircraft carrying Agent 
Orange and subsequent regional exposure 
to Agent Orange in Vietnam.  He claims to 
have transported large amounts of these 
chemical drums over the course of his 
military career during the Vietnam era.  
He also relates to me that he knew that 
Agent Orange had been used in areas on 
the ground in Vietnam where he had been 
stationed and received exposure at that 
point.

. . . . 

I feel that there is a very definite link 
between this Air Force retiree's exposure 
to Agent Orange and a lot of his chronic 
problems with his bladder, prostate, 
recurring hematuria, and symptoms of 
dysuria and nocturia.

The history of extensive Agent Orange exposure upon which Dr. 
Rice relied for his opinion is not consistent with the two 
trips to Saigon the veteran reported at the March 2003 
hearing.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Further, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998). 

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

3.  The RO should request that Dr. Rice 
provide the medical bases and supporting 
authority for his opinion that contrary 
to the documented personnel records and 
the conclusions of the National Academy 
of Sciences, that there was a "very 
definite link between . . . exposure to 
Agent Orange and . . . chronic problems 
with his bladder, prostate, recurring 
hematuria, and symptoms of dysuria and 
nocturia."  All efforts to secure this 
report must be documented.  

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any genitourinary 
disorder, to include any benign prostatic 
hypertrophy found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Following a review of the service and 
postservice medical records, the examiner 
should state whether it is at least as 
likely as not that any diagnosed 
genitourinary disorder, to include benign 
prostatic hypertrophy is related to the 
veteran's active duty service, to include 
as due to exposure to Agent Orange.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



__________________________________________
JOY A. MCDONALD
Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

